 1 CURTIS D. PARVIN, State Bar No. 116079
   CLYDE & CO US LLP
 2 2020 Main Street, Suite 1100
   Irvine, California 92614
 3 Telephone: (949) 852-8200
   Facsimile: (949) 567 7850
 4
 5 Attorneys for Defendant H.W. WOOD
   LIMITED
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11 WHITE KNIGHT YACHT LLC,,                         Case No. 3:18-cv-02616-BAS-BLM
12                   Plaintiff,                     JOINT MOTION TO EXTEND
                                                    DEADLINE FOR RESPONSIVE
13             v.                                   PLEADING
14 CERTAIN LLOYDS AT LLOYD'S                        Date: Not Set
   LONDON AND OTHER LONDON                          Time: Not Set
15 MARKET INSURERS; UNITED                          Crtrm.: 4B
   YACHT TRANSPORT LLC; H.W.
16 WOOD LIMITED; and DOES 1                         The Hon. Hon. Cynthia Bashant
   thorugh 100, Inclusive,,
17                                                  Trial Date:         Not Set
               Defendants.
18                                                  NO ORAL ARGUMENT UNLESS
                                                    REQUESTED BY THE COURT
19
20             Plaintiff White Knight Yacht LLC and Defendants Certain Underwriters at
21 Lloyd's London subscribing to Unique Marine Cargo Policy No. 601737
22 (erroneously sued herein as "Certain Lloyds at Lloyd's, London and Other London
23 Market Insurers") ("Underwriters") and H.W. Wood Limited ("H.W. Wood") hereby
24 jointly move for an order extending the time within which Underwriters and H.W.
25 Wood may have to respond to the complaint filed by plaintiff. Both Underwriters
26 and H.W. Wood are scheduled to respond to the complaint on or before January 8,
27 2019. However, the parties are currently in settlement negotiations to resolve the
28 claim. Further, should those negotiations fail, the parties are also conducting
     4216770
                                                 1               Case No. 3:18-cv-02616-BAS-BLM
                      JOINT MOTION TO EXTEND DEADLINE FOR RESPONSIVE PLEADING
                         1 discussions regarding issues that may be raised by defendants in motions filed
                         2 pursuant to Rule 12 of the Federal Rules of Civil Procedure. In order to allow the
                         3 negotiations and discussions sufficient time to attempt to resolve all or some of the
                         4 issues presented by the complaint, the parties jointly seek to have the response date
                         5 for Underwriters and H.W. Wood extended two weeks, to January 22, 2019.
                         6
                         7 DATED: January':/_,2019
                         8
                         9                                          By· MICHAEL B. cDONNELL
                        10                                          At orneys for Plaintiff WIDTE KNIGHT
                                                                    YACHT,LLC
                        11
a.  8
..J ....
              0
         '<I" 0         12 DATED: January_,
                                         7 2019                     CLYDE & CO US LLP
         ..- N
..J ..-
     <ll (0 c;>

::> Cl)::, O><ti co 13
C/)�NN
                  I()

0 .: ·2 O>                                                           /s/ Curtis D. Parvin
() ......�.g�           14
  Cl)      <l'l .._..•.
           :.::                                                     By: CURTIS D. PARVIN
w ·-C: 0- Q)§ 15
o6
o ct1 Q) .c:                                                        Attorneys for Defendant H.W. WOOD
>- :E .5          a.                                                LIMITED
..JOc'...91
U O
     N- Cl)
                  I-
                        16
     N

                        17
                             DATED: January_,
                                            7 2019                 HINSHAW & CULBERTSON LLP
                        18
                                                                     /s/ Pamela L. Schultz
                        19                                         By: Pamela L. Schultz
                        20                                         Attorneys for CERTAIN UNDERWRITERS
                                                                   AT LLOYD'S LONDON SUBSCRIBING
                        21                                         TO UNIQUE MARINE CARGO
                        22                                         INSURANCE POLICY NO. 601737
                                                                   (erroneously sued herein as "Certain Lloyds
                        23                                         at Lloyd's London and Other London Market
                        24                                         Insurers")

                        25
                        26
                        27
                        28
                             4216770
                                                                      2              Case No. 3:18-cv-02616-BAS-BLM
                                             MOTION TO EXTEND DEADLINE FOR RESPONSIVE PLEADING
